Exhibit 10.5

 

EXECUTION VERSION

 

LICENSE-BACK AGREEMENT

 

between

 

ZONE TECHNOLOGY PARTNERS, LLC

 

and

 

INSTINET GROUP INCORPORATED

 

Dated as of June 1, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I

  DEFINITIONS    1

1.1

  Definitions    1

ARTICLE II

  LICENSE    6

2.1

  Grant of License    6

2.2

  Nature of Licenses    8

2.3

  Authorized Users    8

2.4

  Certain Restrictions on Use of the Gr8Trade Licensed Technology    9

2.5

  Copies    12

2.6

  Security    12

2.7

  Certain Agreements Regarding Gr8Trade Licensed Technology    13

ARTICLE III

  DELIVERY; PERFORMANCE AND SUPPORT; OTHER AGREEMENTS    13

3.1

  Delivery    13

3.2

  Maintenance, Support, Etc.    13

ARTICLE IV

  INTELLECTUAL PROPERTY    14

4.1

  Title; Reservation of Rights    14

4.2

  Valuable Property    15

4.3

  Notice of Adverse Claim    15

4.4

  No Inconsistent Action    15

4.5

  Enforcement and Protection of Intellectual Property Rights; Cooperation of
Licensee    16

ARTICLE V

  TAXES    17

5.1

  Payment of Taxes    17

ARTICLE VI

  CONFIDENTIALITY AND SECURITY    17

6.1

  Definition    17

6.2

  Confidential Treatment    18

6.3

  Exclusions    19

6.4

  Confidentiality of Agreement    20

6.5

  Cooperation    20

6.6

  Data Backup    20

6.7

  Restrictions on Disclosure    20

6.8

  Legends    21

6.9

  Return    21

ARTICLE VII

  TERM AND TERMINATION    21

7.1

  Term    21

7.2

  Right to Immediately Terminate Agreement    22

7.3

  Termination Upon Material Breach    22

7.4

  Effect of Termination    23

ARTICLE VIII

  DISCLAIMERS, LIMITATIONS AND INDEMNIFICATION    23

8.1

  No Warranties    23



--------------------------------------------------------------------------------

8.2

  Allocation of Risk    24

8.3

  Additional Exclusions    24

8.4

  Limitation of Liability    25

8.5

  Infringement Issues    26

8.6

  Indemnification    27

ARTICLE IX

  MISCELLANEOUS    28

9.1

  Assignment    28

9.2

  Notices    28

9.3

  Severability    29

9.4

  Entire Agreement    29

9.5

  No Agency    30

9.6

  Governing Law, Etc.    30

9.7

  Export Regulation    30

9.8

  Waiver; Amendment; Certain Notices    30

9.9

  Interpretation    31

9.10

  Counterparts    31

9.11

  Binding    32

9.12

  Licensee Liability and Applicability of Restrictions to Certain Persons    32

9.13

  Bankruptcy    32

9.14

  Inspection, Etc.    32

9.15

  U.S. Government Restricted Rights    33

 

ii



--------------------------------------------------------------------------------

Exhibit 10.5

 

LICENSE-BACK AGREEMENT

 

This License-Back Agreement (this “Agreement”) is made and entered into as of
June 1, 2004 (the “Effective Date”) by and between Zone Technology Partners,
LLC, a Texas limited liability company (“Licensor”), and Instinet Group
Incorporated, a Delaware corporation (“Licensee”). Each of Licensor and Licensee
are referred to in this Agreement singly as a “Party” and collectively as the
“Parties.”

 

RECITALS

 

WHEREAS, Licensor, Licensee and certain other Persons (as defined below) have
entered into that one certain Asset Purchase Agreement dated as of June 1, 2004
(the “Purchase Agreement”) pursuant to which Licensee will transfer certain
assets, including the Gr8Trade Licensed Technology (as defined below), to
Licensor (the “Sale”); and

 

WHEREAS, in connection with the Sale, Licensee and certain of its Affiliates
desire to receive a license to use certain rights with respect to the Gr8Trade
Licensed Technology, and Licensor is willing to grant such a license, all
subject to the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of these premises and the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of all of which are hereby acknowledged, the Parties, intending to
be legally bound, hereby agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

1.1 Definitions. In addition to any other terms as may be defined elsewhere
herein, when used in this Agreement, the capitalized terms listed below shall
have the following respective meanings:

 

“Access Code” has the meaning set forth in Section 2.6.

 

“Affiliate” means any Person controlling, controlled by, or under common control
with, the Person in question.

 

“Agreement” has the meaning set forth in the preamble.

 

“Agreement Confidential Information” has the meaning set forth in Section 6.4.

 

“APIs” means those functional, technical and/or design specifications for an
interface between specified software and other software that are provided to the
developer of such other



--------------------------------------------------------------------------------

software and which are designed to enable commands, responses, records, sound,
graphics or other data to be exchanged or communicated between the specified
software and such other software, including any application programming
interfaces and graphical user interfaces, any firmware and/or software
implementing any of the foregoing, and all algorithms, databases, documentation
and operational procedures relating to any of the foregoing. For the avoidance
of doubt, any reference in this Agreement to the specified software includes any
APIs with respect thereto, unless otherwise specifically indicated.

 

“Applicable Gr8Trade Sublicense Term” means, with respect to each Existing
Gr8Trade Customer, the lesser of (i) ninety (90) days after the Effective Date
and (ii) the date that such Existing Gr8Trade Customer’s use of the Gr8Trade
Software is terminated by Licensee pursuant to Section 4.2(d) of the Purchase
Agreement.

 

“Applicable Law” means all applicable federal, state, foreign and other laws and
all applicable rules, regulations, interpretations and orders of any relevant
Authority.

 

“Applicable Legends” has the meaning set forth in Section 2.4(a).

 

“Authority” means any governmental, judicial, legislative, executive,
administrative, or regulatory authority of the United States, or any possession
or territory thereof, or of any state, local, foreign or other government, of
any other public or self-regulatory authority, commission, board, agency or
other instrumentality (including the United States Securities and Exchange
Commission or any securities exchange or the National Association of Securities
Dealers), or any subdivision or office of any of the foregoing.

 

“Authorized Licensee Contractor” has the meaning set forth in Section 2.3(b).

 

“Authorized Licensee Contractor Sublicense Agreement” has the meaning set forth
in Section 2.3(b).

 

“Authorized Licensee Employee” has the meaning set forth in Section 2.3(a).

 

“Authorized Non-Licensee User” has the meaning set forth in Section 2.3(c).

 

“Authorized Non-Licensee User Sublicense Agreement” has the meaning set forth in
Section 2.3(c).

 

“Authorized Users” means Authorized Licensee Employees, Authorized Licensee
Contractors, Authorized Non-Licensee Users and Existing Gr8Trade Customers,
collectively.

 

“Chosen Courts” has the meaning set forth in Section 9.6(a).

 

“Confidential Information” has the meaning set forth in Section 6.1.

 

2



--------------------------------------------------------------------------------

“Documentation” has the meaning set forth in the Purchase Agreement.

 

“Effective Date” has the meaning set forth in the preamble to this Agreement.

 

“Enhancement” means any new release, modification, customization, translation,
upgrade, enhancement, fix, correction or derivative work of all or any portion
of any specified software or documentation to the extent that the same is based
on, or is created by modifying or preparing a derivative work of, or otherwise
utilizes or incorporates, any of the specified software or documentation or any
of the Source Code for the specified software (other than APIs). Notwithstanding
the foregoing, none of the Portal Software, Revised Portal Software or any
Enhancement thereof prepared by or on behalf of Licensee shall be deemed to be
Enhancements to the Gr8Trade Licensed Technology, provided that, for the
avoidance of doubt, (i) to the extent that any Enhancement to the Portal
Software or the Revised Portal Software prepared by or on behalf of Licensee
would, but for this sentence, constitute an Enhancement to the Gr8Trade Licensed
Technology, such Enhancement shall only be made as permitted by this Agreement,
and (ii) any Section 2.1(e) Work Product shall be deemed an Enhancement to the
Gr8Trade Licensed Technology and not to the Portal Software or the Revised
Portal Software.

 

“Existing Gr8Trade Customer” has the meaning set forth in Section 2.3(d).

 

“Gr8Trade Additional Elements” means any portion of the Gr8Trade Software other
than the Licensed Software, including InfoCenter, that was previously made
available to an Existing Gr8Trade Customer under a Gr8Trade Sublicense Agreement
and that was conveyed to Licensor under the Purchase Agreement. For the
avoidance of doubt, (i) any reference in this Agreement to the Gr8Trade
Additional Elements includes all copies of any portion of the Gr8Trade
Additional Elements, in whatever media or whatever form, and by whomever
prepared, unless otherwise specifically indicated, but (ii) nothing in this
definition shall affect any restrictions on copying (or the form in which copies
may be used or made) expressly set forth in Sections 2.2 or 2.5 or elsewhere in
this Agreement.

 

“Gr8Trade Documentation” means all Licensed Documentation, the Gr8Trade Users’
Guide and all other Documentation related to the Gr8Trade Software that was in
use by Licensee or its licensees or sublicensees immediately prior to the
Effective Date, in each case to the extent that the same was conveyed to
Licensor under the Purchase Agreement. For the avoidance of doubt, any reference
in this Agreement to the Gr8Trade Documentation includes all copies of any
portion of the Gr8Trade Documentation, in whatever media or form, and by
whomever prepared, unless otherwise specifically indicated.

 

“Gr8Trade Licensed Technology” means the (i) Gr8Trade Software and the Gr8Trade
Documentation, collectively and (ii) the Section 2.1(e) Work Product.

 

“Gr8Trade Software” has the same meaning as the “Transferred Software”, as
defined in the Purchase Agreement. For the avoidance of doubt, the Licensed
Software together with the Gr8Trade Additional Elements are the Gr8Trade
Software.

 

3



--------------------------------------------------------------------------------

“Gr8Trade Sublicense Agreement” has the meaning set forth in Section 2.3(d).

 

“Gr8Trade Users’ Guide” means the User’s Guide previously distributed by
Licensee to Existing Gr8Trade Customers for use with the Gr8Trade Software, to
the extent that the same was conveyed by Licensee to Licensor under the Purchase
Agreement.

 

“InfoCenter” means the software and documentation pertaining to the “InfoCenter”
website, to the extent the same was conveyed by Licensee to Licensor under the
Purchase Agreement.

 

“Intellectual Property Rights” means any intellectual property or proprietary
rights in any jurisdiction, whether owned or held for use under license, whether
registered or unregistered, including such rights in and to: (i) trademarks,
trade dress, service marks, certification marks, logos, trade names, brand
names, corporate names, assumed names and business names (“Trademarks”, which
term shall include the items described in clause (viii) below); (ii) patents and
any and all divisions, continuations, continuations-in-part, reissues,
continuing patent applications, reexaminations or extensions thereof, any
counterparts claiming priority therefrom, utility models, patents of
importation/confirmation, certificates of invention, certificates of
registration and like statutory rights; inventions, invention disclosures,
discoveries and improvements, whether patentable or not; (iii) copyrights and
works of authorship; (iv) trade secrets (including those trade secrets defined
in the Uniform Trade Secrets Act and under corresponding federal, state or
foreign statutory or common law), business, technical and know-how information,
non-public information, and confidential information and rights to limit the use
or disclosure thereof by any Person; (v) mask works; (vi) moral rights, author’s
rights or rights of publicity; (vii) claims, causes of action and defenses
relating to the enforcement of any of the foregoing; (viii) any applications for
registration of any of the foregoing, and all renewals or extensions of any of
the foregoing, whether now existing or hereafter arising; and (ix) the goodwill
associated with each of the foregoing. For the avoidance of doubt, “Intellectual
Property Rights” includes any and all of the foregoing related to computer
software, data files, Source Code, Object Code, APIs, manuals, documentation,
specifications, databases or other materials or information.

 

“Licensed Documentation” means all Documentation related to the Licensed
Software that was in use by Licensee or its licensees or sublicensees
immediately prior to the Effective Date, including all operating manuals or user
manuals with respect to the Licensed Software, in each case to the extent that
the same was conveyed to Licensor under the Purchase Agreement. For the
avoidance of doubt, any reference in this Agreement to the Licensed
Documentation includes all copies of any portion of the Licensed Documentation,
in whatever media or form, and by whomever prepared, unless otherwise
specifically indicated.

 

“Licensed Software” means the software applications and modules as they exist on
the date hereof that (i) were transferred by Licensee to Licensor under the
Purchase Agreement and (ii) are “Common Product Elements” (as defined in the
Purchase Agreement). For the

 

4



--------------------------------------------------------------------------------

avoidance of doubt, (x) any reference in this Agreement to the Licensed Software
includes all copies of any portion of the Licensed Software, in whatever media
or whatever form, and by whomever prepared, unless otherwise specifically
indicated, but (y) nothing in this definition shall affect any restrictions on
copying (or the form in which copies may be used or made) expressly set forth in
Sections 2.2 or 2.5 or elsewhere in this Agreement.

 

“Licensed Technology” means the Licensed Software and the Licensed
Documentation, and, to the extent applicable thereto, the Section 2.1(e) Work
Product.

 

“Licensee” has the meaning set forth in the preamble to this Agreement.

 

“Licensee Property” has the meaning set forth in Section 4.1

 

“Licensor” has the meaning set forth in the preamble to this Agreement.

 

“Losses” has the meaning set forth in Section 8.6.

 

“Notice” has the meaning set forth in Section 9.2.

 

“Object Code” means machine-executable computer software prepared by compiling
and linking Source Code or machine independent representations of computer
software intended for subsequent interpretation or just-in-time compiling which
is not convenient to human understanding of the program logic, but which is
appropriate for execution or interpretation by a computer.

 

“Parties” has the meaning set forth in the preamble to this Agreement.

 

“Party” has the meaning set forth in the preamble to this Agreement.

 

“Person” means an individual, partnership, joint venture, corporation, trust,
limited liability company, unincorporated organization, association, joint stock
company, Authority, or any other form of association or entity.

 

“Portal Software” means the software described on Schedule 1.1(c) attached
hereto.

 

“Primary Licensee” has the meaning set forth in Section 2.4(c)

 

“Prime Rate” means the “prime rate” as published from time to time in The Wall
Street Journal (currently in the “Money Rates” section) or, in the event that
such rate is no longer published in the Wall Street Journal, then the prime rate
as published in another periodical of general circulation selected by Licensor.
In the event more than one such rate, or a range of such rates, is published,
then the Prime Rate shall be the highest of such rates.

 

“Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.

 

5



--------------------------------------------------------------------------------

“Recipient” has the meaning set forth in Section 6.2(a).

 

“Revised Portal Software” has the meaning set forth in Section 2.1(a).

 

“Sale” has the meaning set forth in the recitals to this Agreement.

 

“Section 2.1(e) Work Product” has the meaning set forth in Section 2.1(e).

 

“Source Code” means computer software in human-readable form and all related
compiler command files, build scripts, scripts relating to the operation and
maintenance of a software application, object libraries, including comments,
data files and structures, application programming interfaces, include files,
macros, programming tools not commercially available, technical specifications,
flowcharts, logic diagrams, and documentation related to any or all of the
foregoing such that collectively the foregoing will be sufficient to enable an
individual possessing reasonable skill and expertise in computer software and
information technology to build, load and operate the Object Code of such
software and to maintain, support and effectively use such software.

 

“Special Damages” has the meaning set forth in Section 8.3.

 

“Sublicense Agreements” means the Authorized Licensee Contractor Sublicense
Agreements, the Authorized Non-Licensee User Sublicense Agreements, and the
Existing Gr8Trade Customer Sublicense Agreements, collectively.

 

“Tax” has the meaning set forth in Section 5.1.

 

“Term” has the meaning set forth in Section 7.1.

 

“Territory” means worldwide.

 

“Trademarks” has the meaning set forth in the definition of “Intellectual
Property Rights.”

 

“Transition Period” has the meaning given to that term in the Purchase
Agreement.

 

“User ID” has the meaning set forth in Section 2.6.

 

ARTICLE 2

 

LICENSE

 

2.1 Grant of License. During the Term, Licensor hereby grants and Licensee
hereby accepts, subject to all of the terms and conditions of this Agreement, a
non-exclusive, non

 

6



--------------------------------------------------------------------------------

transferable (except as provided in Section 9.1 below), non-assignable (except
as provided in Section 9.1 below), non-sublicenseable (except as provided in
this Section 2.1 and Section 2.4(c)), royalty-free, fully paid-up perpetual
(subject to termination as provided below), irrevocable (subject to termination
as provided below) license under all of the Intellectual Property Rights
acquired by Licensor under the Purchase Agreement, for use within the Territory,
to:

 

(a) Use (including to load, reproduce, modify, create derivative works of,
execute and display) the Licensed Software (in both Source Code and Object Code
form) and the Licensed Documentation solely for the purposes of developing,
maintaining, modifying and supporting the Portal Software and any Enhancement to
the Portal Software incorporating any Licensed Software (“Revised Portal
Software”), including to correct errors in the Portal Software or Revised Portal
Software, in each case provided that such use is solely by Authorized Licensee
Employees or Authorized Licensee Contractors and otherwise complies with the
requirements of this Agreement;

 

(b) Use (i.e. to load, reproduce, execute and display) the Licensed Software (in
Object Code form only) to the extent required for the operation and use (i.e. to
load, reproduce, execute and display) of the Portal Software or the Revised
Portal Software, provided that such use is solely by Authorized Licensee
Employees or Authorized Licensee Contractors;

 

(c) Sublicense each Authorized Non-Licensee User, during the term of such
Authorized Non-Licensee User’s Authorized Non-Licensee User Sublicense Agreement
(as the same may be extended by agreement of such Authorized Non-Licensee User
and Licensee in their sole discretion), to use (i.e., to load, reproduce,
execute and display) portions of the Licensed Software (in Object Code form
only), but only to the extent required for the operation and use (i.e. to load,
reproduce, execute and display) of the Portal Software or the Revised Portal
Software as permitted by the applicable Authorized Non-Licensee User Sublicense
Agreement and permitted by Section 2.3(c);

 

(d) Sublicense each Existing Gr8Trade Customer, during such Existing Gr8Trade
Customer’s Applicable Gr8Trade Sublicense Term, to use portions of the Gr8Trade
Software (in Object Code form only) and Gr8Trade Users’ Guide in accordance with
the terms of such Existing Gr8Trade Customer’s Gr8Trade Sublicense Agreement;
and

 

(e) Use (including to load, reproduce, modify, create derivative works of,
execute and display), during the Transition Period, the Gr8Trade Licensed
Technology (in both Source Code and Object Code form) solely for the purpose of
enabling Licensee to fulfill its obligations under Section 4.12 of the Purchase
Agreement, provided that (i) Licensee provides notice on a monthly basis to
Licensor of any Enhancements created pursuant to this Section 2.1(e) (such
Enhancements in both Source Code and Object Code format and together with all
related Documentation, collectively, “Section 2.1(e) Work Product”) and complies
with any reasonable requirements imposed by Licensor in writing with respect to
the same, and (ii) such use is solely by Authorized Licensee Employees or
Authorized Licensee Contractors. For the avoidance of doubt, Section 2.1(e) Work
Product shall not include any Enhancements created pursuant to Section 2.1(a).

 

7



--------------------------------------------------------------------------------

2.2 Nature of Licenses. Licensee shall be entitled to use the Source Code for
the Licensed Software solely to the extent described in Section 2.1(a) and the
Source Code for the Gr8Trade Additional Elements solely to the extent described
in Section 2.1(e). In no event shall any Source Code for any of the Gr8Trade
Software be used for any purpose except as permitted by Sections 2.1(a) or
2.1(e), or distributed to any Person, other than distributions to an Authorized
Licensee Employee or an Authorized Licensee Contractor who requires access to
such Source Code for purposes of utilizing it for the benefit of Licensee as
described in those Sections, as applicable. Except as provided in Section
2.1(e), neither Licensee nor any Authorized User shall have any right to use the
Source Code for any of the Gr8Trade Additional Elements.

 

2.3 Authorized Users.

 

(a) From time to time, Licensee shall, in its discretion, designate certain
employees of Licensee who shall be permitted to use the Licensed Technology on
Licensee’s behalf on hardware/computing equipment and systems owned, licensed or
controlled by Licensee, in accordance with this Agreement and such additional
restrictions as Licensee may impose on any such user from time to time (each, an
“Authorized Licensee Employee”). Upon the reasonable request of Licensor from
time to time, Licensee shall provide Licensor with the number and location of
Authorized Licensee Employees having access to the Source Code of the Licensed
Technology.

 

(b) For purposes of this Agreement, the term “Authorized Licensee Contractor”
shall mean a Person who (i) is an independent contractor of Licensee retained by
Licensee to use the Licensed Technology or the Gr8Trade Licensed Technology, as
the case may be, for the benefit of Licensee as authorized by Section 2.1(a),
Section 2.1(b) or Section 2.1(e); and (ii) is a party to a written license
agreement with Licensee substantially in the form of Exhibit 2.3(b) (an
“Authorized Licensee Contractor Sublicense Agreement”). Notwithstanding anything
to the contrary in this Agreement, no Licensed Technology may be used by or made
available to any Authorized Licensee Contractor except in accordance with the
terms of this Agreement and the relevant Authorized Licensee Contractor
Sublicense Agreement. Upon the request of Licensor from time to time, Licensee
shall provide Licensor with the number and names and locations of Authorized
Licensee Contractors and the periods during which they performed or will perform
such Services.

 

(c) For purposes of this Agreement, the term “Authorized Non-Licensee User”
shall mean any Person who (i) is a customer of Licensee and a user of the Portal
Software or the Revised Portal Software, and (ii) is a party to a written
license agreement with Licensee substantially in the form of Exhibit 2.3(c) (an
“Authorized Non-Licensee User Sublicense Agreement”). Notwithstanding anything
to the contrary in this Agreement, in no event shall any Authorized Non-Licensee
User be permitted to use or have access to any portion of the Licensed

 

8



--------------------------------------------------------------------------------

Software except (i) to the extent that such portion of the Licensed Software is
embedded in the Portal Software or Revised Portal Software made available to
such Authorized Non-Licensee User under an Authorized Non-Licensee User
Sublicense Agreement, (ii) in accordance with the terms of this Agreement and
the related Authorized Non-Licensee User Sublicense Agreement, and (iii) in
Object Code form. Upon the request of Licensor from time to time, Licensee shall
provide Licensor with the number of Authorized Non-Licensee Users. For the
avoidance of doubt, nothing in this Section shall require Licensee to disclose
the names of or financial arrangements with, any Authorized Non-Licensee Users.

 

(d) For purposes of this Agreement, the term “Existing Gr8Trade Customer” shall
mean a Person who (i) is an existing user of the Gr8Trade Software; (ii) is
listed on Schedule 2.3(d); and (iii) is a party to a written license agreement
from Licensee which agreement was entered into prior to the Effective Date, and
is substantially in the form attached hereto as Exhibit 2.3(d) and allows such
Existing Gr8Trade Customer to use the Gr8Trade Licensed Technology (a “Gr8Trade
Sublicense Agreement”). Notwithstanding anything to the contrary in this
Agreement, and unless and to the extent an Existing Gr8Trade Customer is also
sublicensed as an Authorized Non-Licensee User of Licensed Software pursuant to
Section 2.1(c), in no event shall any Existing Gr8Trade Customer be permitted to
use or have access to any portion of the Gr8Trade Licensed Technology except (i)
to the extent that such portion of the Gr8Trade Licensed Technology was embedded
in or delivered with the Gr8Trade Software that was made available to such
Existing Gr8Trade Customer under a Gr8Trade Sublicense Agreement either (x)
prior to the Effective Date or (y) with respect to any Enhancements thereto
developed in accordance with Section 2.1(e) and approved in writing for
distribution by Licensee after the Effective Date, (ii) in accordance with the
terms of this Agreement and the related Gr8Trade Sublicense Agreement, and (iii)
with respect to Gr8Trade Software, is in Object Code form.

 

2.4 Certain Restrictions on Use of the Gr8Trade Licensed Technology.

 

(a) Licensee shall not, and shall use commercially reasonable efforts to cause
each Authorized User not to, directly or indirectly:

 

(i) modify or remove any legends, notices, identifications or evidence of
confidentiality, ownership, copyright, Trademark, or other Intellectual Property
Rights, or any disclaimers of warranties, limitations on damages, or similar
provisions (collectively, “Applicable Legends”), contained on or included in all
or any portion of the Gr8Trade Licensed Technology;

 

(ii) create any software application or system or derivative work that infringes
or misappropriates any Intellectual Property Rights in all or any portion of the
Gr8Trade Licensed Technology, provided that this clause (ii) shall not prohibit
Licensee from developing, maintaining, modifying and supporting the Portal
Software or Revised Portal Software in accordance with Section 2.1(a) or
modifying or creating derivative works of the Gr8Trade Licensed Technology in
accordance with Section 2.1(e);

 

9



--------------------------------------------------------------------------------

(iii) reverse engineer, recreate, modify, adapt or transcribe all or any portion
of the Gr8Trade Licensed Technology or disassemble, translate, reverse compile,
decompile or otherwise obtain, discover or recreate the Source Code of all or
any portion of the Gr8Trade Licensed Technology; provided that this clause (iii)
shall not prohibit Licensee from modifying or adapting or otherwise using the
Source Code for the Licensed Software in accordance with Section 2.1(a) or from
modifying or adapting or otherwise using the Source Code for the Gr8Trade
Software in accordance with Section 2.1(e);

 

(iv) sell, lease, license, loan, sublicense, make available, disclose,
distribute or otherwise transfer or provide all or any portion of the Gr8Trade
Licensed Technology or any Intellectual Property Rights therein to any Person on
a temporary or permanent basis, or otherwise allow any Person to utilize all or
any portion of the Gr8Trade Licensed Technology, provided that this clause (iv)
shall not prohibit Licensee from (A) sublicensing, making available, disclosing,
distributing or providing portions of the Gr8Trade Licensed Technology to
Authorized Users in accordance with Section 2.1 and Section 2.3, as applicable,
(B) leasing, licensing, loaning, sublicensing, making available, disclosing or
distributing (x) Portal Software or Revised Portal Software (notwithstanding
that the Licensed Software is included therein) to Authorized Non-Licensee Users
in accordance with Sections 2.1(c) and 2.3(c) or (y) the Gr8Trade Software to
Existing Gr8Trade Customers in accordance with Sections 2.1(d) and 2.3(d), or
(C) from transferring its rights under this Agreement in accordance with Section
9.1;

 

(v) use all or any portion of the Gr8Trade Licensed Technology or any
Intellectual Property Rights therein as part of a service bureau or network or
time-sharing facility for any third party provided, that notwithstanding the
foregoing, Licensee shall, at its option, be permitted to make the Portal
Software or Revised Portal Software available to Authorized Non-Licensee Users
as part of a service bureau or network or time sharing facility in accordance
with Section 2.1(c) and Section 2.3(c) notwithstanding that the Licensed
Software in embedded therein;

 

(vi) use all or any portion of the Gr8Trade Licensed Technology or any
Intellectual Property Rights therein in any way that violates Applicable Law;

 

(vii) copy or reproduce all or any portion of the Gr8Trade Licensed Technology
in any form or medium except as permitted by Section 2.5 hereof or use more
copies of the Gr8Trade Licensed Technology than are permitted to be used by this
Agreement and any applicable Sublicense Agreement;

 

(viii) otherwise use all or any portion of the Gr8Trade Licensed Technology or
any Intellectual Property rights therein in any manner not authorized by this
Agreement; or

 

10



--------------------------------------------------------------------------------

(ix) attempt to, or encourage or assist any other Person to attempt to, do any
of the foregoing.

 

For the avoidance of doubt, Licensor acknowledges and agrees that with respect
to any Authorized User which, prior to the Effective Date, is a party to an
applicable Sublicense Agreement with Licensee, the terms of such Sublicense
Agreement will be deemed to satisfy the requirements of this Section 2.4 and
that so long as Licensee maintains such Sublicense Agreement in effect and
complies with those obligations pertaining to Authorized Users that are set
forth in Sections 2.6, 2.7 and 8.5, it shall have fulfilled its obligation to
use commercially reasonable efforts to cause its Authorized Users to comply with
the foregoing obligations.

 

(b) Notwithstanding anything to the contrary contained in this Agreement,
without limitation of the foregoing, Licensee’s use of the Portal Software, the
Revised Portal Software and the Gr8Trade Licensed Technology shall be subject to
Section 4.17 of the Purchase Agreement. For the avoidance of doubt, the
foregoing sentence and the restrictions specified in Section 4.17 of the
Purchase Agreement shall not apply to the Authorized Users.

 

(c) The benefits and obligations of, and restrictions on, Licensee under this
Agreement shall extend to, and the term “Licensee” shall include, the party that
executes this Agreement as Licensee (the “Primary Licensee”) and all Affiliates
of the Primary Licensee in which Primary Licensee holds, directly or indirectly,
a 50% or more ownership interest and the right to control such Affiliate,
provided that (i) Licensee shall provide notice to Licensor upon request of the
identity and ownership of each such Affiliate, (ii) such benefits shall extend
to any such subsidiary only so long as the Primary Licensee retains such
ownership and control of such Affiliate, and (iii) the Primary Licensee shall be
liable to Licensor for any breach by any such Affiliate of any such obligation
or restrictions.

 

(d) All rights not specifically granted under this Agreement by a Party are
reserved by such Party. For the avoidance of doubt, (i) in no event shall
Licensee or any Authorized User have any right to receive or use any
Enhancements prepared by or on behalf of Licensor and (ii) in no event shall
Licensor have any right to receive or use any Enhancements prepared by or on
behalf of Licensee, other than the Section 2.1(e) Work Product.

 

11



--------------------------------------------------------------------------------

2.5 Copies.

 

(a) Licensee may maintain a limited number of backup copies of the Gr8Trade
Licensed Technology (it being understood that such backup copies constitute
Gr8Trade Licensed Technology hereunder), not to exceed the number reasonably
required to permit Licensee’s exercise of its rights with respect to the
Gr8Trade Licensed Technology (or any portion thereof) hereunder, provided that
such backup copies shall be used solely as backup copies in the event the
original copies are lost or damaged so as to be reasonably unusable. Subject to
Section 6.9, Licensee’s right to maintain back up copies with respect to the
Gr8Trade Additional Elements and the Gr8Trade Users’ Manual shall terminate upon
the later of (i) the expiration of the Applicable Gr8Trade Sublicense Term or
(ii) the expiration of the Transition Period. Licensee shall keep all copies of
the Source Code for any of the Gr8Trade Licensed Technology at Licensee’s
offices or such other location as is mutually agreed by Licensor and Licensee in
writing.

 

(b) Licensee may permit its Authorized Non-Licensee Users to copy the Portal
Software and any Revised Portal Software (including any Licensed Software in the
foregoing), in Object Code form only, as reasonably required (i) to enable such
Person to operate the Portal Software or Revised Portal Software or (ii) to the
extent the license to the Portal Software or Revised Portal Software permits the
Authorized Non-Licensee Users to make a fixed number of copies for use thereof
in accordance with the terms of the Authorized Non-Licensee User Sublicense
Agreement, as may be reasonably necessary for archival purposes (it being
understood that all such copies shall be used solely in the event the original
copies are damaged so as to be reasonably unusable) and for such other similar,
customary purposes that are permitted by the Authorized Non-Licensee User
Sublicense Agreement, in each case in accordance with the terms of the
Authorized Non-Licensee User Sublicense Agreement; provided, that such
Authorized Non-Licensee User shall not be permitted to copy any portion of the
Licensed Software except to the extent such portion of the Licensed Software is
embedded in the Portal Software or Revised Portal Software and as copied as part
of an authorized copy of the Portal Software or the Revised Portal Software.
Other than as expressly set forth in this Agreement and in Section 4.17 of the
Purchase Agreement, Licensee shall have no restrictions imposed by Licensor on
the terms under which it may license or use the Portal Software or the Revised
Portal Software notwithstanding the inclusion of Licensed Software therein.

 

(c) Licensee (and, as applicable, its Authorized Licensee Employees and
Authorized Licensee Contractors) shall be permitted to make a reasonable number
of copies of the Licensed Technology as and to the extent reasonably necessary
in connection with the exercise of its (or their) rights under Section 2.1(a)
and Section 2.1(e).

 

2.6 Security. Licensee shall distribute (or have distributed) to each Existing
Gr8Trade Customer a unique user identification (“User ID”) and a corresponding
password and/or other access code (each, an “Access Code”) to provide
commercially reasonably appropriate security for such Authorized User’s use of
the Gr8Trade Licensed Technology in accordance with this Agreement and any
applicable Sublicense Agreement. Licensee shall use

 

12



--------------------------------------------------------------------------------

its commercially reasonable efforts to maintain the security of each such
Existing Gr8Trade Customer’s User IDs and Access Codes and to prevent Persons
other than the Existing Gr8Trade Customers from using any of the Gr8Trade
Additional Elements.

 

2.7 Certain Agreements Regarding Gr8Trade Licensed Technology. Licensee shall
promptly notify Licensor regarding any breach of which it becomes aware by any
Authorized User of any provision of its Sublicense Agreement (if applicable) or
this Agreement regarding use of any portion of the Gr8Trade Licensed Technology,
or the breach of which it becomes aware by any Person of any of its
confidentiality or non-use obligations under Article 6, and shall promptly take
such action with respect to the same, including enforcement and/or termination
of such agreement and obligations, as Licensor may reasonably request. Licensee
may not amend, modify or waive (including by issuing a Work Statement that
conflicts with such requirements) any rights under any Sublicense Agreement in
any manner that would cause such Sublicense Agreement to fail to meet the
requirements of this Agreement, or cause or permit any Authorized User to act in
any manner contrary to, the requirements of this Agreement.

 

ARTICLE 3

 

DELIVERY; PERFORMANCE AND SUPPORT; OTHER AGREEMENTS

 

3.1 Delivery. Licensor shall not be required to deliver any Gr8Trade Licensed
Technology to Licensee. In connection with the Sale, Licensee shall deliver to
Licensor all copies of the Gr8Trade Licensed Technology in its possession or
under its control, other than the copies as are authorized by Section 2.5 to be
retained or made by Licensee or any Authorized Licensee Subcontractor,
Authorized Non-Licensee User or Existing Gr8Trade Customer. Licensee
acknowledges and agrees that any existing copies of any of the Gr8Trade Licensed
Technology retained by Licensee or any such other Person are suitable for
Licensee’s or such other Person’s purposes in such form.

 

3.2 Maintenance, Support, Etc. As between Licensor and Licensee, Licensee is
solely responsible for providing support to Authorized Users and instructing
them on how to use the Gr8Trade Licensed Technology licensed to them. In no
event shall Licensor have any obligation to provide any maintenance, support,
training, installation, customization, consulting or implementation services
with respect to any of the Gr8Trade Licensed Technology, any upgrades, updates,
new versions or releases with respect to any of the Gr8Trade Licensed
Technology, or any other products, services, information or assistance with
respect to any of the Gr8Trade Licensed Technology. In the event that Licensor,
in its sole discretion, provides any products or services to Licensee or any
Authorized User with respect to any of the Gr8Trade Licensed Technology,
Licensor’s rights and such Person’s obligations with respect to such products or
services shall be governed by the terms hereof (including Article 8) unless the
Parties otherwise agree in writing. In no event shall Licensee have any
obligation to deliver or provide to Licensor any of the Portal Software or
Revised Portal Software or any Enhancements that it may develop pursuant to
Section 2.1(a). In no event shall Licensee have any obligation under this
Agreement to provide any maintenance, support, training, installation,
customization,

 

13



--------------------------------------------------------------------------------

consulting or implementation services with respect to any of the Gr8Trade
Licensed Technology (provided that, for purposes of clarification, nothing
herein shall limit any such obligation that Licensee or any of its Affiliates
may have under the Purchase Agreement). Licensee shall deliver to Licensor,
promptly upon request or, in any event, prior to the expiration of the
Transition Period, any Section 2.1(e) Work Product.

 

ARTICLE 4

 

INTELLECTUAL PROPERTY

 

4.1 Title; Reservation of Rights. As between the Parties, the Parties agree that
Licensor is the owner of the Gr8Trade Licensed Technology and all Intellectual
Property Rights therein, regardless of the media or form in which the same may
exist and regardless of whether the same may have been merged with or into any
other work. Licensee acknowledges and agrees that Licensor is not, by this
Agreement or otherwise, granting, transferring or conveying any title, ownership
right or other right in any of the Gr8Trade Licensed Technology, or in any
Intellectual Property Rights with respect to any portion of either thereof
except for the licenses specifically granted hereby. No such grant, transfer or
conveyance shall be inferred or created by implication, and Licensee shall not
have the right to use any of the Gr8Trade Licensed Technology or any
Intellectual Property Rights therein other than as expressly provided herein.
All rights in or to any Gr8Trade Licensed Technology and any Intellectual
Property Rights therein are expressly reserved by Licensor, subject only to the
licenses specifically granted hereunder. Without limiting the foregoing, nothing
in this Agreement shall be deemed to grant to Licensee or any other Person any
right or license to use any names, logos, assumed names, Trademarks or
proprietary designations of Licensor or any of its Affiliates. As between the
Parties, the Parties agree that, subject to Licensor’s rights in the Licensed
Technology, Licensee is and shall continue to be the owner of the Portal
Software, the Revised Portal Software and any Enhancements thereto (including
any such Enhancements of any Licensed Technology comprised within Portal
Software or Revised Portal Software made by or on behalf of Licensee pursuant to
this Agreement), and all Intellectual Property Rights with respect to all of the
foregoing, regardless of the media or form in which the same may exist and
regardless of whether the same may have been or be merged with or into any other
work (the “Licensee Property”). Licensor acknowledges and agrees that Licensee
is not, by this Agreement or otherwise, granting, transferring or conveying any
title, ownership right or other right in any of the Licensee Property and no
such grant, transfer or conveyance shall be inferred or created by implication,
and Licensor shall not have any right to any of the Licensee Property.
Notwithstanding the foregoing, however, Licensor agrees that as between the
Parties, all right, title and interest in and to any Section 2.1(e) Work
Product, and all Intellectual Property Rights therein, shall be the exclusive
property of Licensor. To the maximum extent that any of the Section 2.1(e) Work
Product may be considered a “work made for hire” for the benefit of Licensor
under Applicable Law, it shall be considered a “work made for hire” for the
benefit of Licensor, the copyright of which shall be solely, completely and
exclusively by Licensor. To the extent that any of the Section 2.1(e) Work
Product is not considered a “work made for hire” for the benefit of Licensor
under the Applicable Law, all worldwide right, title and interest that

 

14



--------------------------------------------------------------------------------

Licensee may have in and to such Section 2.1(e) Work Product are hereby
automatically and irrevocably assigned, conveyed and otherwise transferred,
completely and exclusively, to Licensor. Licensee agrees to execute and deliver
such other documents as Licensor may reasonably request from time to time in
order to effectuate the intent of the preceding three (3) sentences.

 

4.2 Valuable Property. Licensee acknowledges and agrees that the Gr8Trade
Licensed Technology and any other Confidential Information of Licensor is the
valuable property of Licensor, is protected under the copyright, trade secret
and other laws of the United States and other Applicable Law, and incorporates
valuable trade secrets of Licensor. Licensee acknowledges and agrees that any
violation by Licensee or any Authorized User or other Recipient of its
confidentiality obligations or use restrictions under this Agreement or any
applicable Sublicense Agreement may cause Licensor immediate and irreparable
injury which is not fully compensable by monetary damages and for which Licensor
has no adequate remedy at law. Accordingly, Licensee agrees that if Licensor
institutes an action or proceeding to enforce any of such obligations or
restrictions against Licensee, Licensor shall be entitled to seek injunctive or
other equitable relief as may be necessary or appropriate to enjoin, prevent or
curtail any such breach, threatened or actual, without the need for the posting
of any bond or other security. The foregoing rights shall be in addition to and
without prejudice to any other rights Licensor may have under this Agreement or
Applicable Law, whether at law or in equity.

 

4.3 Notice of Adverse Claim. Licensee promptly shall notify Licensor in writing
of any threat, warning or Notice of any claim or action, or other situation or
event, of which Licensee may become aware from time to time during the Term that
is adverse to or that reasonably could be expected to be adverse to any of the
Gr8Trade Licensed Technology or any Intellectual Property Rights therein and, to
the extent that Licensor so requests in writing, Licensee shall reasonably
cooperate with Licensor in the investigation of the same (provided that Licensor
reimburses Licensee for its reasonable expenses (including employee time) in
connection with the same).

 

4.4 No Inconsistent Action. To the extent permitted by Applicable Law, Licensee
shall not take any action to challenge the ownership, validity or enforceability
of any of Licensor’s Intellectual Property Rights in all or any portion of the
Gr8Trade Licensed Technology, provided that the foregoing shall not restrict
Licensee in any way from asserting any defenses, claims or counterclaims
(including challenging the ownership, validity or enforceability of Licensor’s
Intellectual Property Rights) against Licensor in connection with any action,
suit or proceeding that is based on Licensee’s use of the Gr8Trade Licensed
Technology and is brought by Licensor against Licensee after termination of this
Agreement that seeks an award of monetary damages against Licensee. For the
avoidance of doubt, the foregoing proviso shall not allow Licensee to assert any
such defenses, claims or counterclaims as a defense to Licensor’s right to
terminate this Agreement (provided that the foregoing provision shall allow
Licensee to assert any such defenses, claims or counterclaims as a defense to
any monetary damages sought in connection with such termination) or in any
action for specific performance or injunctive relief. Without limiting the
foregoing, Licensee agrees that at no time shall it take any action contrary
with Licensor’s sole ownership of all right, title and interest in the Gr8Trade
Licensed Technology and any Intellectual Property Rights therein.

 

15



--------------------------------------------------------------------------------

4.5 Enforcement and Protection of Intellectual Property Rights; Cooperation of
Licensee.

 

(a) The enforcement, protection and defense, including the decision of whether
or not to prosecute infringements or maintain registrations, of Licensor’s
Intellectual Property Rights in the Gr8Trade Licensed Technology shall be in the
sole discretion and control of Licensor, and any and all recoveries resulting
from any such actions shall be retained by Licensor. Licensee shall execute such
documents and provide such additional cooperation to Licensor as Licensor
reasonably may request from time to time in order to perfect, evidence, protect
or secure Licensor’s Intellectual Property Rights and to enable Licensor to
conduct such enforcement, protection, defense, prosecution or registration
(provided that Licensor reimburses Licensee for its reasonable out-of-pocket
expenses in connection with the same).

 

(b) Notwithstanding the foregoing, in the event that after notice from Licensee
and a reasonable opportunity to evaluate the circumstances (which may be a short
time period if it is necessary to obtain injunctive relief), Licensor declines
to take any action to prosecute a material infringement of its Intellectual
Property Rights in the Licensed Technology used by Licensee, where the existence
of such material infringement shall be determined by Licensee in its reasonable
discretion, then Licensee may take action (at its own expense) to prosecute such
infringement, and for this purpose Licensee may bring suit in its own name or
the name of Licensor and Licensor will join in such action, if necessary, at
Licensee’s expense and cooperate with Licensee in pursuing the same, with
Licensor having the opportunity to participate in such action if and to the
extent it elects. Licensor shall execute such documents and provide such
additional cooperation to Licensee as Licensee reasonably may request from time
to time in connection with such action. Any damages or other monetary awards or
settlements recovered or obtained by Licensee from any such action brought under
this Section 4.5(b) shall be retained in full by Licensee. Licensee shall
reimburse Licensor for its reasonable costs and expenses (including reasonable
attorneys’ fees) incurred in connection with Licensor’s cooperation with
Licensee under this Section 4.5(b) (including the reasonable value of Licensor’s
employees’ time expended in connection with such cooperation) and shall
indemnify and hold harmless Licensor from any and all Losses that: (x) are
awarded against Licensor in a judgment on an action brought by Licensee under
this Section 4.5(b) that related to Licensor’s Intellectual Property Rights in
the Licensed Technology or (y) are incurred by Licensor as a result of such
judgment that adversely affects the validity, enforceability or ownership of
Licensor’s Intellectual Property Rights in the Licensed Technology (or any
portion thereof).

 

(c) In addition, in the event that Licensor elects not to maintain any
application to register, or any registration of, any patent or copyright rights
covering the Licensed Technology which application or registration existed as of
the Effective Date and was disclosed to Licensee under the Purchase Agreement,
then Licensor shall use commercially reasonable efforts to notify Licensee of
such election no less than thirty (30) days prior to knowingly abandoning any
such application or registration and shall, upon the request of Licensee,
maintain such application or registration in Licensor’s name, at Licensee’s sole
cost and expense.

 

16



--------------------------------------------------------------------------------

ARTICLE 5

 

TAXES

 

5.1 Payment of Taxes. Any applicable sales, use, goods or services, value-added,
transfer, withholding or any other similar taxes or charges imposed by any
taxing Authority (which, for the avoidance of any doubt, do not include any tax
imposed on (i) the income or assets of Licensor or any of its Affiliates or (ii)
any transactions between Licensee and Authorized Users) (each, a “Tax”) on
Licensor or Licensee in connection with this Agreement shall be borne equally by
Licensor, on the one hand, and Licensee, on the other hand, regardless of the
Person on whom such Taxes are imposed, provided, however, to the extent
permitted by Applicable Law, Licensor and Licensee shall cooperate in minimizing
any such Taxes. Licensor and Licensee shall further cooperate to timely prepare
and file any Tax return or other filings relating to such Taxes, including any
claim for exemption or exclusion from the application or imposition of any such
Taxes, and Licensor shall timely file any such Tax return and timely pay any
such Taxes unless Licensee is required to file such Tax return by Applicable
Law. With respect to such Tax returns filed by Licensor, Licensee shall pay to
Licensor, not later than five (5) business days before the due date for payment
of such Taxes, an amount equal to fifty percent (50%) of such Taxes shown on
such return or other filing, and Licensor shall, following the filing thereof,
promptly furnish to Licensee a copy of such return or other filing and a copy of
a receipt showing payment of any such Tax. With respect to such Tax returns
filed by Licensee, Licensor shall pay to Licensee, not later than five (5)
business days before the due date for payment of such Taxes, an amount equal to
fifty percent (50%) of the Taxes shown on such return or other filing, and
Licensee shall, following the filing thereof, promptly furnish to Licensor a
copy of such return or other filing and a copy of a receipt showing payment of
any such Tax.

 

ARTICLE 6

 

CONFIDENTIALITY AND SECURITY

 

6.1 Definition. For purposes of this Agreement, subject to Section 6.3,
“Confidential Information” means (a) all information or materials (including
test results) contained within, associated with or with respect to any of the
Gr8Trade Licensed Technology or any Intellectual Property Rights therein,
regardless of the source of such information or materials and regardless of
whether or not marked or otherwise designated as “confidential” or “proprietary”
or the like (all of which shall be considered the Confidential Information of
Licensor); (b) to the extent not deemed the Confidential Information of Licensor
pursuant to clause (a) above, all information or materials (including test
results) contained within, associated with or with respect to any of the Portal
Software or Revised Portal Software or any Intellectual Property Rights therein,
regardless

 

17



--------------------------------------------------------------------------------

of the source of such information or materials and regardless of whether or not
marked or otherwise designated as “confidential” or “proprietary” or the like
(all of which shall be considered the Confidential Information of Licensee); and
(c) any other information or materials disclosed by, or on behalf of, (i)
Licensor or any of its Affiliates to Licensee, any of its Affiliates or any
Authorized Users or (ii) Licensee to Licensor or any of its Affiliates, in each
case in this clause (c) in connection with this Agreement that is marked or
otherwise designated “confidential” or “proprietary” or the like or that, due to
the nature of such information or materials or the circumstances surrounding
such disclosure, should reasonably be considered to be confidential or
proprietary in nature (including any information relating to Licensees’
Authorized Users and the Sublicense Agreements).

 

6.2 Confidential Treatment.

 

(a) Each Party shall treat as confidential all of the Confidential Information
of the other Party, and shall not disclose or use (and shall not permit any of
its Affiliates, (in the case of Licensee) any Authorized User, or any other
Person to whom any Confidential Information or Agreement Confidential
Information is disclosed by, on behalf of, for the benefit of or at the request
of such Party, any of its Affiliates or (in the case of Licensee) any Authorized
User (each a “Recipient,” which term shall also include the applicable Party) to
disclose or use) any of the Confidential Information of the other Party except
as expressly permitted under this Agreement. Without limiting the foregoing,
each Party shall use, and shall cause its Affiliates to use, at least the same
degree of care that such Party uses to prevent the disclosure or misuse of its
own confidential information of like nature or importance, but in no event less
than reasonable care, to prevent the disclosure or misuse of any Confidential
Information, and Licensee shall cause each other Recipient to comply with the
confidentiality provisions in the applicable Sublicense Agreement.

 

(i) Subject to the foregoing, and except as may be specifically agreed from time
to time by the Parties, Licensee shall not, and shall not permit any other
Recipient to communicate or disclose, directly or indirectly, any of the
Confidential Information (or any portion thereof) to any Person (other than (x)
communications or disclosures by Licensee, in accordance with this Agreement, to
Authorized Licensee Employees or Authorized Licensee Contractors, but only to
the extent that such Authorized Licensee Employees or Authorized Licensee
Contractors have a need for such information in order to allow Licensee to
exercise the rights granted to Licensee by this Agreement in accordance with the
terms of this Agreement and have agreed in writing to confidentiality and
limited use obligations as described in Section 6.7, and (y) communications or
disclosures by Licensee, in accordance with this Agreement, to Authorized
Non-Licensee Users and Existing Gr8Trade Customers, and by such Authorized
Non-Licensee Users and Existing Gr8Trade Customers to their employees, of
Confidential Information related to the Object Code version of that portion of
the Licensed Software or Gr8Trade Software, and the Licensed Documentation and
Gr8Trade Users’ Guide, to which such Authorized Non-Licensee User or Existing
Gr8Trade Customer has authorized access under this Agreement and its Sublicense
Agreement, but only to the extent that such Authorized Non-Licensee Users,
Existing Gr8Trade Customers and employees have a need for such information

 

18



--------------------------------------------------------------------------------

in order to allow such Authorized Non-Licensee Users and Existing Gr8Trade
Customers to exercise the rights granted to such Authorized Non-Licensee Users
and Existing Gr8Trade Customers under their respective Sublicense Agreements and
have agreed in writing to confidentiality and limited use obligations as
described in Section 6.7).

 

(ii) Each Party shall not and shall not permit its Affiliates to:

 

(A) use any Confidential Information (or any portion thereof) of the other Party
in any manner except as expressly contemplated by this Agreement; or

 

(B) take any other action with respect to the Confidential Information (or any
portion thereof) of the other Party inconsistent with the confidential and
proprietary nature of such Confidential Information.

 

(iii) Licensee shall not permit any Authorized User to use any Confidential
Information (or any portion thereof) of Licensor in any manner except as
expressly contemplated by this Agreement and the applicable Sublicense
Agreement.

 

(b) Subject to Section 6.2(a), each Party may copy, modify and internally
distribute to its employees Confidential Information of the other Party;
provided that no party shall make or permit to be made more copies,
modifications or distributions of any Confidential Information than shall be
reasonably necessary in connection with its permitted use thereof. Disclosure of
any Confidential Information shall not be deemed to represent an assignment or
grant of any right, title or interest in such Confidential Information other
than the license rights expressly set forth herein.

 

6.3 Exclusions.

 

(a) Confidential Information of a Party shall exclude information that the other
Party can demonstrate: (i) is independently developed or conceived by it after
the date of this Agreement without reference to or use of any Confidential
Information; (ii) becomes known to it, without restriction, from a third party
who such Party reasonably believes, after due inquiry, has the right to so
disclose it; or (iii) was generally known or available to the public at the time
it was disclosed or at a later time through no act or omission of it or any
other Person who it reasonably believes, after due inquiry, had an obligation to
keep such information confidential.

 

(b) The restrictions set forth in Section 6.2(a)(i) shall not apply to
Confidential Information that is required to be disclosed by a Party pursuant to
an order or requirement of any Authority; provided, however, that such Party
shall provide prompt prior Notice thereof to the other Party describing in
reasonable detail such requirement and all Confidential Information required to
be so disclosed, and shall use reasonable efforts and cooperate with the other
Party at the other Party’s expense to obtain a protective order or otherwise
seek to prevent disclosure of such Confidential Information.

 

19



--------------------------------------------------------------------------------

6.4 Confidentiality of Agreement. Each Party agrees that the terms of, but not
the existence of, this Agreement and any negotiations with respect to the same
(“Agreement Confidential Information”) shall be maintained as confidential and
that such Party shall not, unless agreed to in writing by the other Party,
disclose or reveal, directly or indirectly, any of such Agreement Confidential
Information to any Person except (i)(x) to the Party’s or its Affiliates’
respective officers, directors, members, partners, managers, employees,
attorneys or other professional advisors, or (y) to any actual or potential
investor in, or purchaser of, such Party, to any actual or potential banks or
other financing sources of such Party, and to their respective attorneys or
other professional advisors; but in each case only to the extent that such
Persons have a reasonable need to know the same for purposes of such
relationship and agree to maintain the confidentiality of the same; or (ii) to
the limited extent necessary to enforce its rights, or perform its obligations,
under this Agreement. The provisions of this Section 6.4 shall not, however, (i)
prohibit any Party from disclosing to any Person the fact that the Gr8Trade
Licensed Technology has been licensed from Licensor to Licensee, without further
detail, or (ii) prohibit any Party from disclosing any Agreement Confidential
Information to the extent that such disclosure is required by Applicable Law, so
long as the Party seeking to disclose the same shall first have given prompt
prior Notice thereof to the other Party describing in reasonable detail such
requirement and all Agreement Confidential Information required to be so
disclosed, and reasonably cooperates with the other Party in its efforts, if
any, to prevent or limit any such disclosure.

 

6.5 Cooperation. Each Party agrees that, either upon learning of, or upon a
showing by the other Party of, any threatened or actual breach of the provisions
of this Article 6 or of any threatened or actual unauthorized use or disclosure
of all or any portion of the Confidential Information or Agreement Confidential
Information of such Party by any Recipient or any Person to whom such Party or
any Recipient made available such Confidential Information or Agreement
Confidential Information, or in the event of any loss of, or inability to
account for, any of the Confidential Information or Agreement Confidential
Information or any such information or materials of such Party, such Party
shall, without limitation of any liability that such Party may have hereunder
with respect to such threatened or actual breach or such unauthorized use or
disclosure, loss or inability to account, give Notice thereof to the other Party
and shall cooperate as reasonably requested by the other Party in conjunction
with the other Party’s efforts, if any, to seek appropriate injunctive relief or
otherwise to prevent or curtail such threatened or actual breach or unauthorized
use or disclosure, loss or inability to account or to recover such Confidential
Information or Agreement Confidential Information.

 

6.6 Data Backup. Licensor is not responsible for the backup or storage of
Licensee’s or any Authorized Users’ data.

 

6.7 Restrictions on Disclosure. Each Party agrees that, to the extent it is
permitted to disclose Confidential Information or Agreement Confidential
Information of the other Party to any Authorized User or any other Person (other
than pursuant to Section 6.3(b) or the last sentence of Section 6.4), it shall
do so pursuant to a written agreement containing terms at least as protective of
Confidential Information and Agreement Confidential Information as those set

 

20



--------------------------------------------------------------------------------

forth in this Article 6 (but with no further rights of disclosure and no rights
of use on their own behalf). Licensee acknowledges that the corresponding
provisions included in the forms of Sublicense Agreements attached hereto shall
be deemed to satisfy the requirements of this Section 6.7.

 

6.8 Legends. Each Party agrees that it will not remove, alter, deface or obscure
any Applicable Legends contained on or included in any of the other Party’s
Confidential Information, nor will either Party allow any of its Recipients to
do so. Each Party shall reproduce any such Applicable Legend on any reproduction
or modification of any of the other Party’s Confidential Information and shall
promptly add (or remove) any such Applicable Legend to the other Party’s
Confidential Information as such other Party may reasonably request from time to
time. Licensee acknowledges that the corresponding provisions included in the
forms of Sublicense Agreements attached hereto shall be deemed to satisfy the
requirements of this Section 6.8.

 

6.9 Return. Subject to Section 7.4, upon expiration of the Applicable Gr8Trade
Sublicense Term for any Existing Gr8Trade Customer or the term of the applicable
Sublicense Agreement for any Authorized Licensee Subcontractor or Authorized
Non-Licensee User, Licensee shall use commercially reasonable efforts to cause
such Existing Gr8Trade Customer, Authorized Licensee Contractor or Authorized
Non-Licensee User, as applicable, to promptly return to Licensee all of
Licensor’s Confidential Information, including all copies of any thereof, under
the possession or control of such Person, or to destroy or purge any such
Confidential Information in all systems and files of such Person. Upon
expiration of all Applicable Gr8Trade Sublicense Terms for all Existing Gr8Trade
Customers, Licensee shall take the same actions with respect to any of
Licensor’s Confidential Information related to the Gr8Trade Additional Elements
or Gr8Trade Users’ Guide that may be under Licensee’s possession or control.
Subject to Section 7.4, upon termination or expiration of this Agreement for any
reason, upon request, each Party promptly shall return to the other Party all of
the other Party’s Confidential Information, including all copies of any thereof,
under the possession or control of such Party or any other Recipient, or destroy
or purge (or cause to be destroyed or purged) all systems and files of any such
Person of any such Confidential Information. Upon request, each Party shall
promptly certify to the other Party its compliance with this Section 6.9.
Notwithstanding the foregoing, each Party shall be permitted to retain a copy of
the other Party’s Confidential Information as and to the extent required by
Applicable Law; provided that any such copies shall be used only to the extent
required to comply with Applicable Law.

 

ARTICLE 7

 

TERM AND TERMINATION

 

7.1 Term. This Agreement shall be effective as of the Effective Date and shall
remain in full force and effect unless and until terminated as provided for
herein (the “Term”).

 

21



--------------------------------------------------------------------------------

7.2 Right to Immediately Terminate Agreement.

 

(a) Licensor may terminate this Agreement by Notice, and without the possibility
of discharge or cure as provided by Section 7.3, effective immediately in the
event that (a) Licensee has breached this Agreement due to its gross negligence
or willful misconduct; or (b) upon the occurrence of (i) the voluntary filing
for bankruptcy or insolvency by Licensee as debtor in any case or proceeding
under any bankruptcy, insolvency, reorganization, liquidation, dissolution or
similar law, or the voluntary seeking or authorization by Licensee of the
appointment of a receiver, trustee, custodian or similar official for Licensee
or any of its property or assets; (ii) the involuntary commencement of any such
case or proceeding against Licensee, or the seeking by a third party of any such
appointment, which (A) is consented to or not timely contested by Licensee, (B)
results in the entry of an order for relief, such an appointment or a similar
effect or (C) is not dismissed within sixty (60) days; or (iii) the making by
Licensee of a general assignment for the benefit of creditors; or (iv) the
admission in writing by Licensee of its inability to pay its debts as they
become due.

 

(b) Licensee may terminate this Agreement without cause at any time upon thirty
(30) days’ prior written notice to Licensor.

 

7.3 Termination Upon Material Breach.

 

(a) Subject to Section 7.2, if Licensee fails to comply with or has breached any
of the provisions of Sections 2.1,2.2, 2.3, 2.4 (other than 2.4(a)(i) and
(vii)), 2.6, or 4.4, or Article 6 (other than Section 6.8), Licensor may give
Notice to Licensee specifying the noncompliance or breach and indicating an
intent to terminate this Agreement if the same is not corrected. Licensee shall
have thirty (30) days from the date of receipt of such Notice to correct such
breach. If such breach is not corrected by the end of such period, this
Agreement shall automatically terminate.

 

(b) Subject to Section 7.2 and Section 7.3(a), if Licensee fails to discharge
any material obligation or to correct any material default hereunder, Licensor
may give Notice specifying the material obligation or material default and
indicating an intent to terminate this Agreement if the material obligation is
not discharged or the material default is not corrected. Licensee shall have
sixty (60) days from the date of receipt of such Notice to discharge such
obligation or correct such default. If such material obligation is not
discharged or such material default is not corrected by the end of the
applicable period set forth immediately above, this Agreement will automatically
terminate; provided, however, that subject to Section 7.2 and other than the
defaults set forth in Section 7.3(a), if, immediately prior to the expiration of
the applicable cure period, Licensee has made a good faith effort to correct the
default, in the reasonable judgment of Licensor, Licensee shall be permitted
thirty (30) days to effect an orderly wind-down of its use of the Licensed
Technology and Gr8Trade Licensed Technology.

 

(c) For the avoidance of doubt, any failure by an Authorized User (other than an
Authorized Licensee Employee) to discharge any obligation or to correct any
default under

 

22



--------------------------------------------------------------------------------

this Agreement or the applicable Sublicense Agreement shall not be deemed a
breach by Licensee of this Agreement if Licensee complies with its obligations
under Sections 2.7 and 9.12.

 

7.4 Effect of Termination. Except as expressly provided herein, upon termination
of this Agreement, no Party shall have any further obligations to any other
Party hereunder, except that termination of this Agreement shall not relieve any
Party from liability for any breach of this Agreement that occurred prior to
termination hereof or from any obligations to any other Party hereunder
outstanding or accrued prior to such termination and any amounts owed to a Party
hereunder shall continue to be owed; except that the provisions of Article 4
(Intellectual Property), Article 5 (Taxes), Article 6 (Confidentiality), Section
7.4, Article 8 (Disclaimers, Limitations and Indemnification) and Article 9
(Miscellaneous) shall continue in full force and effect and survive such
termination. Upon termination of this Agreement all license grants from Licensor
to Licensee shall cease, Licensee immediately shall (and shall cause each
Authorized User to) cease all use of any of the Gr8Trade Licensed Technology and
return or destroy all copies of the Gr8Trade Licensed Technology; provided that
Licensee shall have no liability for breach of this sentence to the extent that
Licensee is effecting an orderly wind-down as and to the extent permitted by
Section 7.3(b). Without limiting the foregoing or Section 6.9, at Licensor’s
request, upon termination hereof, subject to Licensee’s rights during any
applicable wind-down period, Licensee shall either destroy or return to Licensor
all copies of any Confidential Information and related materials in its
possession or under its control. After termination, Licensee shall certify its
compliance with this Section 7.4. Notwithstanding termination of this Agreement,
all Authorized Non-Licensee Users licensed to use the Portal Software or the
Revised Portal Software shall be permitted to continue to use the Licensed
Technology (as embedded in the Portal Software or the Revised Portal Software)
in accordance with the terms of the applicable Authorized Non-Licensee User
Sublicense Agreement until the earliest of (i) the termination of such
Sublicense Agreement in accordance with the terms thereof for the breach thereof
and (ii) the remainder of the then current term of such Sublicense Agreement.

 

ARTICLE 8

 

DISCLAIMERS, LIMITATIONS AND INDEMNIFICATION

 

8.1 No Warranties. THE LICENSED TECHNOLOGY, THE GR8TRADE LICENSED TECHNOLOGY,
ALL INTELLECTUAL PROPERTY RIGHTS THEREIN, ANY ASSOCIATED MEDIA, AND ANY OTHER
PRODUCTS OR SERVICES PROVIDED OR TO BE PROVIDED BY LICENSOR HEREUNDER ARE
PROVIDED “AS IS,” “WITH ALL FAULTS” AND WITHOUT WARRANTY OF ANY KIND. LICENSOR
HEREBY EXPRESSLY AND SPECIFICALLY DISCLAIMS ALL WARRANTIES, WRITTEN OR ORAL,
STATUTORY OR OTHERWISE, EXPRESS, IMPLIED, OR OTHERWISE, INCLUDING ANY WARRANTIES
OF DESIGN, IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, WARRANTIES ARISING FROM COURSE OF DEALING, TRADE USAGE OR TRADE
PRACTICE, AND

 

23



--------------------------------------------------------------------------------

WARRANTIES REGARDING TITLE OR NON-INFRINGEMENT. LICENSOR MAKES NO WARRANTIES
WHATSOEVER TO ANY PERSON. NO REPRESENTATION OF FACT, ORAL OR WRITTEN, INCLUDING
STATEMENTS REGARDING CAPACITY, SUITABILITY FOR USE OR PERFORMANCE OF ANY OF THE
GR8TRADE LICENSED TECHNOLOGY, ANY INTELLECTUAL PROPERTY RIGHTS THEREIN, ANY
ASSOCIATED MEDIA, OR ANY OTHER PRODUCTS OR SERVICES PROVIDED OR TO BE PROVIDED
HEREUNDER, WHETHER MADE BY LICENSOR’S EMPLOYEES OR OTHERWISE, SHALL BE DEEMED TO
BE A WARRANTY OR REPRESENTATION BY LICENSOR FOR ANY PURPOSE OR GIVE RISE TO ANY
LIABILITY OF LICENSOR OR ANY PERSON AFFILIATED WITH LICENSOR WHATSOEVER. WITHOUT
LIMITING THE FOREGOING, LICENSOR MAKES NO REPRESENTATION OR WARRANTY THAT THE
GR8TRADE LICENSED TECHNOLOGY WILL DELIVER ORDERS TO THE APPROPRIATE EXCHANGE OR
THAT THE DATA IT RECEIVES ARE TRUE, ACCURATE OR REAL TIME OR ANY REPRESENTATION
OR WARRANTY REGARDING THE RELIABILITY, PERFORMANCE, RESULTS, COMPLETENESS OR
TIMELINESS OR TIMELY INSTALLATION OF THE GR8TRADE LICENSED TECHNOLOGY OR THAT
THE GR8TRADE LICENSED TECHNOLOGY WILL BE FREE OF ERRORS OR DEFECTS OR OTHERWISE
PERFORM DESIRED FUNCTIONS OR OPERATIONS. WITHOUT LIMITING THE FOREGOING,
LICENSEE AGREES AND ACKNOWLEDGES THAT ANY CALCULATIONS OF THE GR8TRADE LICENSED
TECHNOLOGY MAY NOT BE CORRECT, THAT THE GR8TRADE LICENSED TECHNOLOGY MAY FAIL
WITHOUT WARNING AND THAT THE USE OF THE GR8TRADE LICENSED TECHNOLOGY MAY NOT BE
SECURE. LICENSEE AGREES TO RELY ON THE GR8TRADE LICENSED TECHNOLOGY AND ITS
RESULTS SOLELY AT ITS OWN RISK.

 

8.2 Allocation of Risk. Licensee acknowledges and agrees that Licensee assumes
the risk concerning the quality and performance of the Gr8Trade Licensed
Technology, any Intellectual Property Rights therein, any associated media, or
any other products or services provided or to be provided by Licensor hereunder.
As between the Parties, Licensee assumes all liability for, among other things,
any corruption or delay of data that occurs in any computers, software, systems,
networks, infrastructure, systems, data or materials used by Licensee or any
Authorized User, or in any of the various exchanges or networks used to execute
trades. Licensor is not responsible for verifying the accuracy of any
information entered into the Gr8Trade Licensed Technology by Licensee or any
Authorized Users. Licensee assumes all responsibility for its relationship with
each Authorized User. Licensee acknowledges that Licensor has no control over
Licensee’s or any Authorized User’s entry of data and that Licensor assumes no
responsibility for any computers, software, systems, networks, infrastructure,
systems, data, materials or exchanges used by Licensee or any Authorized User,
including the integrity of any quote feeds.

 

8.3 Additional Exclusions. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS AGREEMENT, AND EXCEPT FOR (a) DAMAGES CAUSED BY (i) A PARTY’S WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE IN

 

24



--------------------------------------------------------------------------------

CONNECTION WITH THIS AGREEMENT, OR (ii) THE VIOLATION BY A PARTY OF ITS
OBLIGATIONS OF CONFIDENTIALITY OR OF THE OTHER PARTY’S INTELLECTUAL PROPERTY
RIGHTS, AND (b) LICENSEE’S INDEMNIFICATION OBLIGATIONS UNDER THE LAST SENTENCE
OF SECTION 4.5(b), IN NO EVENT SHALL EITHER PARTY OR ANY PERSON AFFILIATED WITH
SUCH PARTY BE LIABLE TO THE OTHER PARTY, TO ANY AUTHORIZED USER, OR TO ANY OTHER
PERSON FOR ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES OF ANY KIND (COLLECTIVELY, “SPECIAL DAMAGES”) ARISING OUT
OF OR RELATED TO, DIRECTLY OR INDIRECTLY, IN WHOLE OR IN PART, THIS AGREEMENT,
ANY GR8TRADE LICENSED TECHNOLOGY OR ANY INTELLECTUAL PROPERTY RIGHTS LICENSED
HEREUNDER, OR ANY OTHER PRODUCTS OR SERVICES PROVIDED OR TO BE PROVIDED
HEREUNDER, INCLUDING ANY DAMAGES FOR INTERRUPTION OF SERVICE, LOSS OF DATA, LOSS
OF REVENUE OR PROFIT, LOSS OF GOODWILL, LOSS OF TIME OR BUSINESS, OR ANY SIMILAR
LOSS OR DAMAGE, WHETHER LIABILITY IS ASSERTED IN CONTRACT, IN TORT (INCLUDING
NEGLIGENCE OR STRICT LIABILITY) OR OTHERWISE, EVEN IF SUCH PARTY OR ANY SUCH
AFFILIATED PERSON HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND
REGARDLESS OF THE SUCCESS OR EFFECTIVENESS OR FAILURE OF ESSENTIAL PURPOSE OF
ANY REMEDIES POSSESSED BY THE OTHER PARTY OR ANY OTHER PERSON. NOTWITHSTANDING
THE FOREGOING, BUT WITHOUT LIMITATION OF SECTION 8.4, THIS SECTION 8.3 SHALL NOT
LIMIT EITHER PARTY’S OBLIGATIONS UNDER SECTION 8.6 WITH RESPECT TO REIMBURSEMENT
TO AN INDEMNIFIED PERSON WITH RESPECT TO SPECIAL DAMAGES PAID BY SUCH
INDEMNIFIED PERSON TO, OR PAYMENT ON BEHALF OF AN INDEMNIFIED PERSON OF SPECIAL
DAMAGES TO, A THIRD PARTY CLAIMANT WHO HAS BEEN AWARDED SPECIAL DAMAGES.

 

8.4 Limitation of Liability. (a) IF, NOTWITHSTANDING THE ABOVE PROVISIONS, THERE
SHALL AT ANY TIME BE ANY LIABILITY ON THE PART OF LICENSOR BY VIRTUE OF THIS
AGREEMENT, OR THE PERFORMANCE OR NON-PERFORMANCE OF ANY RESPONSIBILITIES IT MAY
HAVE UNDER OR RELATED TO THIS AGREEMENT, THEN, NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS AGREEMENT, OTHER THAN FOR LIABILITY ARISING OUT OF
LICENSOR’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, IN NO EVENT SHALL THE TOTAL
AGGREGATE LIABILITY OF LICENSOR OR ANY PERSON AFFILIATED WITH LICENSOR FOR ANY
CLAIMS, LOSSES OR DAMAGES, FOR ANY CAUSE WHATSOEVER, ARISING OUT OF OR RELATED
TO, DIRECTLY OR INDIRECTLY, IN WHOLE OR IN PART, THIS AGREEMENT OR ANY GR8TRADE
LICENSED TECHNOLOGY, ANY INTELLECTUAL PROPERTY RIGHTS THEREIN, OR ANY PRODUCTS
OR SERVICES PROVIDED OR TO BE PROVIDED HEREUNDER, AND REGARDLESS OF THE FORM OF
ACTION, WHETHER IN CONTRACT, IN TORT (INCLUDING NEGLIGENCE OR STRICT LIABILITY)
OR OTHERWISE, EXCEED TEN THOUSAND AND NO/100 DOLLARS ($10,000). THE FOREGOING
LIMITATION OF LIABILITY IS COMPLETE AND EXCLUSIVE, SHALL APPLY EVEN IF LICENSOR
HAS

 

25



--------------------------------------------------------------------------------

BEEN ADVISED OF THE POSSIBILITY OF SUCH POTENTIAL CLAIMS, LOSSES OR DAMAGES, AND
SHALL APPLY REGARDLESS OF THE SUCCESS OR EFFECTIVENESS OR FAILURE OF ESSENTIAL
PURPOSE OF ANY OTHER REMEDIES POSSESSED BY LICENSEE OR ANY OTHER PERSON. THIS
LIMITATION OF LIABILITY REFLECTS AN ALLOCATION OF RISK BETWEEN LICENSOR AND
LICENSEE THAT IS REFLECTED IN THE ROYALTY-FREE NATURE OF THE LICENSES GRANTED
HEREBY.

 

(b) EXCEPT AS SET FORTH IN THE LAST SENTENCE OF THIS SECTION 8.4(b),
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT OR ANY
OTHER AGREEMENT (OTHER THAN THE LAST SENTENCE OF THIS SECTION), LICENSOR
ACKNOWLEDGES AND AGREES THAT IN NO EVENT SHALL THE TOTAL AGGREGATE LIABILITY OF
LICENSEE OR ANY PERSON AFFILIATED WITH LICENSEE FOR ANY CLAIMS, LOSSES OR
DAMAGES, FOR ANY CAUSE WHATSOEVER, ARISING OUT OF OR RELATED TO, DIRECTLY OR
INDIRECTLY, IN WHOLE OR IN PART, THIS AGREEMENT, THE CO-LOCATION AGREEMENT BY
AND BETWEEN LICENSOR AND LICENSEE DATED AS THE DATE HEREOF OR THE PURCHASE
AGREEMENT, AND REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT, IN TORT
(INCLUDING NEGLIGENCE OR STRICT LIABILITY), PURSUANT TO ANY INDEMNIFICATION
PROVISIONS HEREOF OR THEREOF OR OTHERWISE, EXCEED IN THE AGGREGATE $7,750,000.
THE FOREGOING LIMITATION OF LIABILITY IS COMPLETE AND EXCLUSIVE, SHALL APPLY
EVEN IF LICENSEE HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH POTENTIAL CLAIMS,
LOSSES OR DAMAGES, AND SHALL APPLY REGARDLESS OF THE SUCCESS OR EFFECTIVENESS OR
FAILURE OF ESSENTIAL PURPOSE OF ANY OTHER REMEDIES POSSESSED BY LICENSOR OR ANY
OTHER PERSON. THE LIMITATION OF LIABILITY SET FORTH IN THIS SECTION 8.4(b) SHALL
NOT APPLY WITH RESPECT TO (i) ANY AMOUNTS PAYABLE BY A LICENSOR INDEMNIFIED
PARTY TO AN AUTHORIZED USER AS A RESULT OF A CLAIM BROUGHT BY SUCH AUTHORIZED
USER AGAINST A LICENSOR INDEMNIFIED PARTY AND FOR WHICH LICENSEE IS REQUIRED TO
INDEMNIFY SUCH LICENSOR INDEMNIFIED PARTY UNDER SECTION 8.6(i)(B), (ii) THE
REASONABLE ATTORNEYS’ FEES INCURRED BY THE LICENSOR INDEMNIFIED PARTIES IN
ACCORDANCE WITH SECTION 8.6 IN CONNECTION WITH SUCH CLAIM OR (iii) LICENSEE’S
INDEMNIFICATION OBLIGATIONS UNDER THE LAST SENTENCE OF SECTION 4.5(b).

 

8.5 Infringement Issues. In the event that Licensee becomes aware of any claim
or potential claim that any of the Licensed Technology, any of the Gr8Trade
Licensed Technology or Licensee’s or any Authorized User’s use of any thereof,
violates the Intellectual Property Rights of any third party, Licensee shall
promptly provide Notice of the same to Licensor and, to the extent that Licensor
requests in writing, Licensee shall reasonably cooperate with Licensor in the
investigation of any such claim or potential claim (provided that Licensor
reimburses Licensee for its reasonable out-of-pocket expenses in connection with
the same).

 

26



--------------------------------------------------------------------------------

8.6 Indemnification. Licensee, at its sole expense, hereby agrees to be liable
for and to indemnify, hold harmless and (at the election of Licensor) defend
(with counsel reasonably acceptable to Licensor) Licensor, its Affiliates, and
their respective directors, officers, members, partners, employees, agents and
representatives (collectively, the “Licensor Indemnified Parties”), from and
against any and all debts, liabilities, losses, costs or expenses, including
reasonable attorneys’ fees (collectively, “Losses”) incurred as a result of any
claim brought by a third party, to the extent arising out of or in any way
related to, in whole or in part: (i) (A) Licensee’s or any Authorized User’s use
of any of the Gr8Trade Licensed Technology (including the marketing or
sublicensing of portions thereof to any Authorized Licensee Subcontractor,
Authorized Non-Licensee User, or Existing Gr8Trade Customer, or any warranty,
express or implied, made or alleged to have been made by or on behalf of
Licensee with respect to any of the Licensed Technology or any of the Gr8Trade
Licensed Technology, or in the conduct of any other business of Licensee with
respect to any portion of the Gr8Trade Licensed Technology); (B) any claim by or
on behalf of any Authorized User (or any Person connected with any Authorized
User) with respect to any of the Gr8Trade Licensed Technology; (C) any failure
by Licensee or any Authorized User to comply with any of the requirements of
this Agreement or any applicable Sublicense Agreement; (ii) any
misrepresentation or breach of any representation, warranty or covenant of
Licensee contained in this Agreement; or (iii) Licensee’s fraud, gross
negligence or willful misconduct; provided, that Licensee shall have no
liability to indemnify any Licensor Indemnified Party hereunder with respect to
any Losses arising out of: (x) any claim brought by a third party arising out of
or alleging that the Gr8Trade Licensed Technology infringes upon the
Intellectual Property Rights of any Person or (y) Licensor’s gross negligence or
willful misconduct; and provided further, that Licensee shall not be required to
indemnify any Licensor Indemnified Party under this Agreement to the extent of
any Losses for which it would otherwise be obligated to indemnify (and does
indemnify) Licensor and any of its affected Affiliates under the Purchase
Agreement. Licensor shall notify Licensee of any matter with respect to which
any Licensor Indemnified Party is entitled to seek indemnification from Licensee
under this Section promptly after Licensor becomes aware of such matter;
provided, however, that any failure to give prompt notice of such matter shall
not relieve Licensee from any of its liabilities or obligations hereunder with
respect to such matter unless (and then only to the extent that) such failure
materially and adversely affects the ability of Licensee to indemnify against
(or if applicable, defend) any claim or action arising out of such matter. In
the event that Licensor requests that Licensee defend any Licensor Indemnified
Party indemnified under this Section with respect to any indemnified matter,
such Licensor Indemnified Party shall nevertheless have the right to participate
in the defense with counsel of its own choice (with such counsel’s fees and
expenses incurred after the date Licensee initiates the defense to be paid by
such Licensor Indemnified Party unless (1) in Licensor’s reasonable judgment, it
is advisable in light of the separate interests of Licensor and Licensee for the
Licensor Indemnified Party to be represented by separate counsel or (2) Licensee
shall not have employed counsel to defend the Licensor Indemnified Party within
a reasonable time or fails to do so until the matter is resolved; in either such
case, the fees and expenses of such separate counsel shall be paid by Licensee)
and to approve in writing any settlement or compromise or any consent to the
entry of any judgment that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to each Licensor Indemnified Party of a
release, reasonably satisfactory to such Licensor

 

27



--------------------------------------------------------------------------------

Indemnified Party, from all liability in respect of such matter and there shall
be no other terms and conditions as part of such settlement, compromise, or
consent to judgment which could reasonably be expected to materially and
adversely affect any such Licensor Indemnified Party. To the extent requested by
Licensee, Licensor agrees to reasonably cooperate with Licensee and its counsel
in connection with any such matter, provided that Licensee shall reimburse
Licensor for any expenses associated with the same. Each of Licensor and
Licensee shall use reasonable efforts to keep the other Party informed at all
times as to the status of its efforts with respect to any matter covered hereby
and to consult with the other Party concerning its efforts.

 

ARTICLE 9

 

MISCELLANEOUS

 

9.1 Assignment. Licensee shall not directly or indirectly assign, transfer,
sublicense or otherwise dispose of this Agreement or any of its rights or
obligations hereunder, in whole or in part, to any Person, without the prior
written consent of Licensor; provided, however, that (i) Licensee may sublicense
certain rights under this Agreement pursuant to Sections 2.1 and 2.3; and (ii)
such consent shall not be required in connection with an assignment of all of
Licensee’s rights and obligations under this Agreement in connection with the
sale of all or substantially all of the assets of Licensee (or all or
substantially all of such assets as are associated with the Portal Software and
the Revised Portal Software) to a Person who agrees in writing to assume such
obligations (provided that (i) Licensee shall give notice to Licensor at least
fifteen (15) days, if reasonably practicable, prior to the closing of such
transaction and (ii) for the avoidance of doubt, in no event shall Primary
Licensee or any other person entitled to benefits under Section 2.4(c) retain
any rights or benefits under this Agreement following such assignment, except as
an Authorized Non-Licensee User), and any such assignment, transfer or other
disposition shall release Licensee from its obligations hereunder, except where
such assignment is to a Person that is and remains a controlled Affiliate of
Licensee. Any attempted assignment, transfer, sublicense or other disposition in
violation of the foregoing shall be void. Licensor may assign, transfer or
otherwise dispose of this Agreement or any of its rights or obligations
hereunder, in whole or in part, without the consent of Licensee and any such
assignment, transfer or other disposition shall release Licensor from its
obligations hereunder.

 

28



--------------------------------------------------------------------------------

9.2 Notices. Any notice or document sent to Licensor or Licensee regarding this
Agreement (a “Notice”) shall be in writing and either delivered (including
delivery by personal delivery, by telecopy or by courier service) or mailed by
registered or certified mail, properly stamped and addressed to the Party
entitled to receive such Notice at the address set out below or any such other
address as such Party may request in a written Notice made in compliance
herewith:

 

if to Licensor:

   Zone Technology Partners, LLC     

805 Las Cimas Parkway, Suite 100

    

Austin, Texas 78746

    

Attn: Chief Executive Officer

    

Facsimile: (512) 306-1513

with copies to:

  

Graves, Dougherty, Hearon & Moody

    

515 Congress Avenue, Suite 230

    

Austin, Texas 78701

    

Attn: James M. Laughead

    

Facsimile: (512) 478-1976

if to Licensee:

  

Instinet Group Incorporated

    

3 Times Square

    

New York, New York 10036

    

Attn: Paul A. Merolla, General Counsel

    

Facsimile: (212) 593-8040

with copies to:

  

Cleary, Gottlieb, Steen & Hamilton

    

One Liberty Plaza

    

New York, New York 10016

    

Attn: Yvette Teofan

    

Facsimile: (212) 225-3999

 

Any such Notice shall be deemed effective as of the date of delivery (if
delivered in the manner set forth above) or three (3) days after the date of
mailing (if mailed in the manner set forth above).

 

9.3 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under Applicable Law,
but if any provision of this Agreement, or the application thereof to any Person
or any circumstances, shall be invalid or unenforceable to any extent under
Applicable Law, and the extent of such invalidity and unenforceability does not
cause substantial deviation from the underlying intent of the Parties as
expressed in this Agreement, then such provision shall be deemed severed from
this Agreement with respect to such Person or circumstances, without
invalidating the remainder of this Agreement or the application of such
provision to other Persons or circumstances, and a new provision shall be deemed
to be substituted in lieu of the provision so severed which new provision shall,
to the extent possible, accomplish the intent of the Parties hereto as evidenced
by the provision so severed.

 

9.4 Entire Agreement. This Agreement represents the entire understanding and
agreement of the Parties with regard to the subject matter hereof, and
supersedes any prior understanding, agreement or statement (written or oral) of
intent between the Parties with respect to the subject matter of this Agreement.
There are no unwritten oral agreements between the Parties regarding the subject
matter of this Agreement. Any exhibits or schedules to this Agreement shall
constitute an integral part of this Agreement.

 

29



--------------------------------------------------------------------------------

9.5 No Agency. This Agreement shall not be construed to create an agency, joint
venture, partnership or other form of business association between the Parties.
Each Party shall be considered an independent contractor to the other Party.

 

9.6 Governing Law; Jurisdiction.

 

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without regard to principles of conflicts of laws
thereof. Each of the Parties irrevocably and unconditionally agrees (i) to be
subject to the jurisdiction of the courts of the State of Delaware and of the
federal courts sitting in the State of Delaware, (ii) that, to the extent such
Party is not otherwise subject to service of process in the State of Delaware,
it will appoint (and maintain an agreement with respect to) an agent in the
State of Delaware as such Party’s agent for acceptance of legal process
(provided that any obligation under this clause (ii) shall terminate six (6)
years after the First Closing Date (as defined in the Purchase Agreement)),
(iii) that, to the fullest extent permitted by applicable law, service of
process may also be made on such Party by prepaid certified mail with a
validated proof of mailing receipt constituting evidence of valid service, and
(iv) that service made pursuant to (ii) or (iii) above shall, to the fullest
extent permitted by applicable law, have the same legal force and effect as if
served upon such Party personally within the State of Delaware. Each Party
irrevocably agrees for the exclusive benefit of the other that the United States
District Court for the District of Delaware, the Chancery Court of the State of
Delaware, the Superior Court of the State of Delaware or the Supreme Court of
the State of Delaware (the “Chosen Courts”) shall have jurisdiction to hear and
determine or settle any dispute which may arise out of or in connection with
this Agreement and that accordingly any suit, action or proceedings arising out
of or in connection with this Agreement may be brought in the Chosen Courts.

 

(b) Each of Licensor and Licensee irrevocably waives any objection to the venue
of the courts designated in this Section 9.6 (whether on the basis of forum non
conveniens or otherwise), and accepts and submits to the jurisdiction of such
courts in connection with any legal action or proceeding against it arising out
of or concerning this Agreement.

 

9.7 Export Regulation. Licensee shall not export, directly or indirectly, any
technology or information acquired or licensed under this Agreement or any
products utilizing any such technology or information to any country for which
the U.S. government or any agency thereof at the time of export requires an
export license or other government approval without first obtaining such license
or approval.

 

9.8 Waiver; Amendment; Certain Notices. No waiver of any provision of this
Agreement, or any consent to any departure by any Party therefrom, shall be
effective unless made in writing and signed by the Party to be charged with the
waiver or consent. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it

 

30



--------------------------------------------------------------------------------

was given. This Agreement may only be amended by written agreement executed by
each of the Parties hereto. No notice to or demand on any Party in any case
shall entitle such Party or any other Party to any other or further notice or
demand in similar or other circumstances.

 

9.9 Interpretation. When a reference is made in this Agreement to any Schedule
or Exhibit, such reference shall be to a schedule or exhibit to this Agreement
unless otherwise indicated. Each instance in this Agreement of the words
“include,” “includes,” and “including” shall be deemed to be followed by the
words “without limitation.” As used in this Agreement, the term “days” means
calendar days, not business days, unless otherwise specified. Unless otherwise
specified, the words “herein,” “hereof,” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
article, section, paragraph, subparagraph, schedule, exhibit, addendum or other
subdivision. Similarly, unless otherwise specified, the words “therein,”
“thereof” and “thereunder” and other words of similar import refer to a
particular agreement or other instrument as a whole and not to any particular
article, section, paragraph, subparagraph, schedule, exhibit, addendum or other
subdivision. Unless otherwise specified, any reference to articles, sections or
clauses are to articles, sections or clauses of this Agreement. Unless otherwise
specified, references to any document or agreement, including this Agreement,
shall be deemed to include references to such document or agreement as amended,
supplemented or replaced from time to time in accordance with its terms and
(where applicable) subject to compliance with the requirements set forth
therein. Unless otherwise specified, references to any Party to this Agreement
or any other document or agreement shall include the heirs, successors and
permitted assigns of such Party. Unless otherwise specified, any reference to a
statute includes and refers to the statute itself, as well as to any rules and
regulations made and duly promulgated pursuant thereto, and all amendments made
thereto and in force currently from time to time and any statutes, rules or
regulations thereafter duly made, enacted and/or promulgated, as may be
appropriate, and/or any other governmental actions thereafter duly taken from
time to time having the effect of supplementing or superseding such statute,
rules, and/or regulations. The language in all parts of this Agreement shall be
in all cases construed according to its plain meaning and not strictly for or
against one or more of the Parties. Any table of contents or headings contained
in this Agreement are for reference purposes only and shall not be construed to
affect the meaning or interpretation of this Agreement. When required by the
context, (i) whenever the singular number is used in this Agreement, the same
shall include the plural, and the plural shall include the singular; and (ii)
the masculine gender shall include the feminine and neuter genders and vice
versa. Unless the context requires otherwise, derivative forms of any
capitalized term defined in this Agreement shall have the comparable meaning to
that of such term.

 

9.10 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Execution and delivery of this Agreement
by exchange of facsimile copies bearing the facsimile signature of a Party
hereto shall constitute a valid and binding execution and delivery of this
Agreement by such Party. Such facsimile copies shall constitute enforceable
original documents.

 

31



--------------------------------------------------------------------------------

9.11 Binding. This Agreement shall be binding on the Parties and their
respective successors and permitted assigns (if any).

 

9.12 Licensee Liability and Applicability of Restrictions to Certain Persons.
Notwithstanding anything to the contrary in this Agreement, subject to Section
8.4, Licensee shall at all times be liable to Licensor for the use of any of the
Licensed Technology by Licensee or any Authorized User not in accordance with
this Agreement, for any use or disclosure of any Confidential Information by any
Recipient not in accordance with Article VI, and for using its commercially
reasonable efforts to ensure the compliance by each Authorized User with their
obligations under any applicable Sublicense Agreement.

 

9.13 Bankruptcy. All rights and licenses granted to a Party hereunder are, and
shall otherwise be deemed to be, for purposes of Section 365(n) of the U.S.
Bankruptcy Code (11 U.S.C. § 101, et seq.), licenses to rights of “intellectual
property” as defined thereunder. Notwithstanding any provision contained herein
to the contrary, if any Party as licensor of any such license is under any
proceeding under the Bankruptcy Code and the trustee in bankruptcy of such Party
or such Party as a debtor in possession rightfully elects to reject this
Agreement, the other Parties may, pursuant to 11 U.S.C. § 365(n)(1) and (2),
retain any and all rights hereunder granted to it to the maximum extent
permitted by law, subject to the payments, if any, specified herein.

 

9.14 Inspection, Etc.

 

(a) At any time and from time to time on a reasonable periodic basis, within
seven (7) business days after written request by Licensor, Licensee shall
provide Licensor a written certification, executed by an officer of Licensee, of
all locations at which any Source Code of the Licensed Technology is stored,
maintained, used or accessed, the number of copies of the Source Code of the
Licensed Technology made by or on behalf of Licensee or any Authorized User, and
the number of Persons who were using or have access to any of the same.

 

(b) If at any time Licensor should have a bona fide good faith basis to believe
that Licensee has not complied with its obligations under this Agreement, then
it may send a written notice to Licensee describing such alleged non-compliance
and requesting to inspect such locations and to inspect, audit, verify and copy
such records and procedures of Licensee that are relevant to such alleged
non-compliance. Licensee shall reasonably cooperate with such request, and
Licensor shall be permitted to perform such inspection and audit within ten (10)
business days after such written notice in the manner described in the next two
(2) sentences. Unless otherwise agreed by Licensee in its sole discretion, any
such records shall be made available to, and such inspection and audit shall be
made by, an independent third party auditor selected by Licensor that is not an
Affiliate of either Party and that has had no material relationship with either
Party during the previous two (2) years, at Licensee’s principal place of
business or such other location as Licensor and Licensee may agree upon in
writing from time to time, provided that Licensee shall have the right to object
to any such third party auditor selected by Licensor in its reasonable
discretion, in which case it shall identify to Licensor three (3) independent
third

 

32



--------------------------------------------------------------------------------

party auditors acceptable to it that meet the above criteria that Licensor may
select from in order to conduct such inspection and audit. Such independent
third party auditor shall use reasonable efforts to conduct any such inspection
or audit in a manner that does not unreasonably interfere with Licensee’s
business, and shall limit its inspection or audit to such records and procedures
that are relevant to the alleged non-compliance. In the event that any such
inspection or audit identifies any material breach of this Agreement, then
without limitation of any other rights or remedies that may be available to
Licensor as a result of such breach, Licensee shall reimburse Licensor for all
reasonable costs and expenses of such inspection or audit. Licensor agrees that
it shall not exercise its rights of inspection and audit under this Section
9.14(b) more than once during any one (1) year period unless since the date of
the last inspection or audit Licensee has breached this Agreement or in the
course of the previous inspection or audit Licensee was found to not be in
compliance with its obligations hereunder. Any Confidential Information of
Licensee obtained pursuant to this Section shall be subject to the provisions of
Article 6 of this Agreement, and such independent third party auditor shall not
be permitted to share any information learned during the inspection or audit
except and only to the extent directly related to the alleged non-compliance by
Licensee with this Agreement.

 

9.15 U.S. Government Restricted Rights. Licensee shall include the following
provision (and/or such other provisions as may be required under Applicable Law
from time to time to accomplish substantially the same result) in each
Sublicense Agreement, on the first screen of any software utilizing any of the
Gr8Trade Licensed Technology, and on any related media and software
documentation:

 

“The software provided hereunder is commercial computer software developed
exclusively at private expense and is provided with RESTRICTED RIGHTS. Use,
duplication or disclosure by civilian agencies of the U.S. Government shall be
in accordance with FAR 52.227-19(c) or other agency data rights provisions, as
may be applicable. Use, duplication and disclosure by DOD agencies is subject
solely to the terms of a standard software License Agreement as stated in DFAR
227.7202. “Unpublished-All Rights Reserved under the Copyright Laws of the
United States.” Contractor/Licensor is Instinet Group Incorporated, 3 Times
Square, New York, New York 10036.

 

[Remainder of Page Intentionally Left Blank]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
above first written to be effective as of the Effective Date.

 

LICENSOR:

ZONE TECHNOLOGY PARTNERS, LLC

By:

 

/s/ Jane Harvey

--------------------------------------------------------------------------------

   

Name: Jane Harvey

   

Title: President

LICENSEE:

INSTINET GROUP INCORPORATED

By:

 

/s/ John F. Fay

--------------------------------------------------------------------------------

   

Name: John F. Fay

   

Title: Chief Financial Officer

 

34



--------------------------------------------------------------------------------

SCHEDULE 1.1(c)

 

Portal Software



--------------------------------------------------------------------------------

SCHEDULE 2.3(d)

 

Existing Gr8Trade Users and Sublicense Agreements



--------------------------------------------------------------------------------

EXHIBIT 2.3(b)

 

Form of Authorized Licensee Contractor Sublicense Agreement

 

EXHIBIT 1

 

FORM OF AGREEMENT REGARDING OWNERSHIP OF INTELLECTUAL

PROPERTY AND PROPRIETARY INFORMATION



--------------------------------------------------------------------------------

EXHIBIT 2.3(c)

 

Form of Authorized Non-Licensee User Sublicense Agreement

 

Instinet LLC Client Agreement

 

Schedule A

Fees and Services



--------------------------------------------------------------------------------

EXHIBIT 2.3(d)

 

Form of Gr8Trade Sublicense Agreement